                      Case 1:20-cv-00573 Document 2 Filed 02/27/20 Page 1 of 2
                                                        CLERK:S OFF ICE                                                 CO-932
                                                 UNITED STATES DISTRICT COURT                                           Rev. 4/96
                                                 FOR THE DISTRICT OF COLUMBIA

                               NOTICE OF DESIGNATION OF RELATED CIVI L CASES PENDING
                                     IN THIS OR ANY OTHER UN ITED STATES COURT

                                                                                                     Civil Action No. _ _ __
                                                                                                     (To be supplied by the Clerk)

NOTICE TO PARTIES :

          Pursuant to Rule 40.5(b)(2), you are required to prepare and submit this forl11 at the lime of filing any civil actio n wh ich is
related to any pending cases or which involves the same parties and relates to the same subj ect matter of any dismissed related cases.
This form must be prepared in suffici ent quantity to provide one copy for the Clerk:s records , one copy for the Judge to whom the
cases is assigned and one copy for each defendant. so that you must prepare 3 copies for a one defendant case, 4 copies for a two
defendant case, etc.

NOTICE TO DEFENDANT:

         Rule 40.5(b)(2) of this Court requires that yo u serve upon the plaintiff and file with your first responsive pleading or Illation
any objection you have to the related case designation .

NOTICE TO ALL COUNSEL

          Rule 40.5( b)(3) of this Court requires that as soon as an attorney for a party becomes aware of the existence of a related case
or cases, such attorney shall immediately notify, in writing, the Judges on whose calendars the cases appear and shall serve such notice
on counsel for all other parties.


The plaintiff , defendant or counsel must complete the following :

L        RELATIONSHIP OF NEW CASE TO PENDING RELATED CASE(S).

         A new case is deemed related to a case pending in thi s or another U.s. COllri if' the new case: [Check appropriate box(e:s)
         below.]

              D       (a)      relates to common property

              I X I (b)        involves common issues of fact

              I X I (c)        grows out of the same event or transaction

              D       (d)      involves the validity or infringement of the same patent

              D       (e)      is filed by the same pro se litigant

2.       RELA TlONSHIP OF         EW CASE TO DISMISSED RELATED CASE(ES)

         A new case is deemed related to a case dismissed , with or without prejudice, in this or any other U.S. Court, if the new case
         involves the same parties and same subject matter.

         Check box ifnew case is related to a dismi ssed case:   IX I
3.       NAME THE UNTTED STATES COURT IN WHICH THE RELATED CASE IS FIL ED (IF On-IER THAN THIS
         COURT):


4.       CAPTION AND CASE NUMBER OF RELATED CASE(E:S). IF MORE ROOM IS NEED PLEASE USE OTHER SIDE.
          See attached


          2/27/2020
         DATE
            Case 1:20-cv-00573 Document 2 Filed 02/27/20 Page 2 of 2



CAPTION AND CASE NUMBER OF RELATED CASES
CENTER FOR BIOLOGICAL DIVERSITY       v. SALAZAR et al                       C.A. No. 10-cv-00230-EGS

IN RE: ENDANGERED SPECIES ACT SECTION 4 DEADLINE LITIGATION - MDL NO. 2165   C.A. No. 10-mc-00377-EGS

CENTER FOR BIOLOGICAL DIVERSITY       v. BERNHARDT et al                     C.A. No. 19-cv-01071-EGS

CENTER FOR BIOLOGICAL DIVERSITY et al v. BERNHARDT et al                     C.A. No. 20-cv-00146-EGS
